DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Legibility of Claim Amendments
The amendments (stricken-through and underlined portions of text) in Claim 1 filed 12/10/2020 appear to have been written in a light color font.  In all future documents, Applicant should use a dark color font for all strike-through, double-bracketed, and underlined portions, preferably black.  Please consult 37 C.F.R. 1.52, Sections (a)(1)(iv) and (a)(1)(v).

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Jason A. Heist (USPTO Reg. No. 51,797) in an interview on 2/18/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:


Amendment to the Claims
The claims are amended as follows:

Claim 18.  (New)  A manufacturing method of the electronic component according to claim 13[[11]], the method comprising:
configuring a housing by disposing the base substrate and the first lid portion using the joining member; and
sealing the housing by heating the joining member.

Claim 19.  (New)  A manufacturing method of the electronic component according to claim 14[[12]], the method comprising:
configuring a housing by disposing the base substrate and the first lid portion using the joining member; and
sealing the housing by heating the joining member.

Allowable Subject Matter
Claims 1, 2, 6-9, 13-16, 18-20 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various wavelength variable interference filters, including:


    PNG
    media_image1.png
    234
    572
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image2.png
    95
    568
    media_image2.png
    Greyscale


With respect to Claims 2, 6-9, 13-16, 18-20 and 24, these claims depend from Claim 1 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872